DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “creating one or more data sets by combining one or more clusters of data points of a minority class with selected data points of a majority class; creating one or more ensemble models from the one or more data sets using a supervised machine learning operation” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivamoggi (US 20200177633), 102(a)(2) reference, in view of Huang (US 20050147292). 

Regarding claim 1, Shivamoggi discloses a method for implementing enhanced ensemble model diversity and learning in a computing environment by a processor, comprising:
creating one or more data sets by combining one or more clusters of data points of a minority class with selected data points of a majority class (see figure 2, the cluster of 205(1)a is the majority clusters and 205(1)b and are combined in figure 2, see below, also see paragraph 50, ensemble clustering on the dataset, at 410, the process applies a first clustering methodology to the dataset, K-Means, and at 415, applies a second clustering methodology to the dataset clustering the data points into at least two clusters): and

    PNG
    media_image1.png
    444
    1045
    media_image1.png
    Greyscale
;
Shivamoggi is silent in disclosing creating one or more ensemble models from the one or more data sets using a supervised machine learning operation; predicting an occurrence of an event using the one or more ensemble models.
Huang discloses creating one or more ensemble models from the one or more data sets using a supervised machine learning operation (see paragraph 13, a portion of the prepared face image representations are next used to train a bank of "face recognition" neural networks, figure 4 below PCA coefficients are taken from dataset for training); predicting an occurrence of an event using the one or more ensemble models (see figure 4 below, indication of the person is read as an occurrence of an event):

    PNG
    media_image2.png
    374
    831
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more ensemble models from the one or more data sets using a supervised machine learning operation because to performed detailed recognition objects in an images.

Regarding claim 2, Huang discloses the method of claim 1, further including determining a score for a test data point by combining one or more predictions from the one or more ensemble models (see figure 15, the output indicates the pose of the identified person, the pose is indicated with an angle which is read as score, ‘a’ in figure 15). See the motivation for claim 1. 

Regarding claim 3, Huang discloses the method of claim 1, further including: extracting one or more features from a plurality of data points (see figure 8 below, at least two feature points are extracted); classifying those of the plurality of data points into the majority class or the minority class according to the one or more features (see figure 4, 412 gives a classification output). See the motivation for claim 1.

Regarding claim 4, Shivamoggi discloses the method of claim 1, further including: clustering a plurality of minority class data points into a K number of clusters, wherein the K number of clusters form the minority class (see figure 2 with annotations above, where K = 8); and augmenting each of the K number of clusters the minority class with a random number of the selected data points of the majority class (see figure 2 with annotations above, the minority class is combined with a majority class).

Regarding claim 5, Shivamoggi discloses the method of claim 1, further including detecting one or more sub-classes of the minority class (see figure 2 below where plurality of minority class are shown):

    PNG
    media_image3.png
    237
    721
    media_image3.png
    Greyscale
.

Regarding claim 6, Huang discloses the method of claim 1, further including partitioning the minority class into the one or more clusters of data points using the supervised machine learning operation (see paragraph 111 and figure 2, the training data are label 0’s and 1’s which mean it is supervised machine learning operation). See the motivation for claim 1. 

Regarding claim 7, Shivamoggi discloses the method of claim 1, further including labeling the one or more clusters of data points of the minority class according to predefined criteria (see paragraph 55, performed after ensemble clustering to further improve the reliability of cluster detection and to account for the random nature of output label assignment).

Regarding claims 8 and 15, see the rationale and rejection for claim 1. 

Regarding claims 9 and 16, see the rationale and rejection for claim 2.

Regarding claims 10 and 17, see the rationale and rejection for claim 3.

Regarding claims 11 and 18, see the rationale and rejection for claim 4. 

Regarding claims 12 and 19 see the rationale and rejection for claim 5.

Regarding claims 13 and 20, see the rationale and rejection for claim 6.

Regarding claim 14, see the rationale and rejection for claim 7.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/13/22